Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4, 6-14, and 16-21 remain pending. Claims 1, 9-11, 14, 17-19, and 21 have been amended.  
Claim Objections
Claim 14 is objected to because of the following informalities: “and calibrating” on line 3 should be before “the magnetic field sensor”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: “being determined” on line 7 should be removed due to the claim being amended to state “determining information” in line 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 6, 14, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claims 4 and 14, applicant fails to describe how the magnetic field sensor, acceleration sensor, and/or gyro sensor are calibrated. Paragraphs 0013 and 0049 in the specification merely state that the microprocessor is designed to calibrate the sensors depending on the merged signal. Applicant never specifies how exactly the microprocessor uses the merged signal to calibrate the magnetic field sensor, acceleration sensor, and/or gyro sensor or what steps are performed. Therefore, one of ordinary skill in the art would not be conveyed that applicant had possession of the claim invention calibrating the sensors.  

Regarding Claims 6 and 16, applicant fails to describe how the linear, gripping, clamping, rotary or swiveling element is calibrated. Paragraphs 0042 and 0049 in the specification merely state that the microprocessor is designed to calibrate the linear, gripping, clamping, rotary or swiveling element depending on the information about the identification. Applicant never specifies how exactly the microprocessor uses the information about the identification to calibrate the linear, gripping, clamping, rotary or swiveling element or what steps are performed. Therefore, one of ordinary skill in the art would not be conveyed that applicant had possession of the claim invention calibrating the element.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 18, it is unclear if “the magnet” in lines 6-7 is referring to the soft magnetic element mentioned earlier in the claim, or if this is a different magnet. If it is the same, applicant should refer to it as “the soft magnetic element” to keep the wording consistent. If it is not, applicant should refer to it as “a magnet”. (For examination purposes, examiner will interpret “the magnet” to refer to the soft magnetic element)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rose et al (US 20150019013 A1) (Hereinafter referred to as Rose)

Regarding Claim 11, Rose discloses method for evaluating an operating status of a linear, gripping, clamping, rotary or swiveling device (See at least Rose Paragraph 0091, the gripping system that has linear or radial actuators is interpreted as a linear, gripping, clamping, rotary or swiveling device) comprising the steps of: arranging at least two sensors on a basic housing (See at least Rose Paragraph 0233 and Figure 34, the palm, which is interpreted as the housing, includes a plurality of linear sensor arrays) simultaneously merging output signals of the at least two sensors by a microprocessor to form a merged signal (See at least Rose Paragraphs 0366-0367, the signals from each sensor groups are combined by the multiplexer; See at least Rose Paragraph 0142, the processing unit, which comprises a microprocessor, controls the multiplexer) and determining information about an identification of the linear, gripping, clamping, rotary or swiveling device or of a linear, gripping, clamping, rotary or swiveling element which is arranged on the linear gripping, clamping, rotary or swiveling device by the microprocessor depending on the merged signal (See at least Rose Paragraphs 0366-0368, the signals identify the linear and rotational displacement of the linear, gripping, clamping, rotary or swiveling device, which is interpreted as information about an identification, and the merged signal is processed by the microprocessor).
	 
	Regarding Claim 12, Rose discloses determining an operating status of the linear, gripping, clamping, rotary or swiveling device depending on the merged signal (See at least Rose Paragraphs 0366-0368, the signals from the sensors are merged and processed by the microprocessor; See at least Rose Paragraph 0088 and 0364, the merged signal indicates the displacement of the actuators of the device, which is interpreted as the operating status).

	Regarding Claim 13, Rose discloses determining a displacement position of at least one of actuator (See at least Rose Paragraphs 0366-0367, the signals identify the linear and rotational displacement of the linear, gripping, clamping, rotary or swiveling device; See at least Rose Paragraphs 0087-0088, the displacement is caused by linear and rotational actuators), displaceably arranged on the basic housing or a rotary position of at least one rotary table rotatably arranged on the basic housing depending on the merged signal (See at least Rose Paragraphs 0366-0367, the signals identify the linear and rotational displacement of the linear, gripping, clamping, rotary or swiveling device; See at least Rose Paragraphs 0087-0088, the displacement is caused by linear and rotational actuators).

	Regarding Claim 16, Rose discloses calibrating the linear, gripping, clamping, rotary or swiveling element depending on the information about the identification (See at least Rose Paragraph 0123, the gripping, clamping, rotary or swiveling element is calibrated using the measured displacement). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Ikebe (US 20180117772 A1) (Hereinafter referred to as Ikebe)

Regarding Claim 1, Rose discloses linear, gripping, clamping, rotary or swiveling device (See at least Rose Paragraph 0091, the gripping system that has linear or radial actuators is interpreted as a linear, gripping, clamping, rotary or swiveling device) comprising a microprocessor (See at least Rose Paragraph 0072), a basic housing (See at least Rose Paragraph 0233 and Figure 34, the palm is interpreted as a basic housing) a linear, gripping, clamping, rotary, or swiveling element…on the basic housing (See at least Rose Paragraph 0233 and Figure 34, the fingers are interpreted as the linear, gripping, clamping, rotary, or swiveling element) and at least two sensors arranged on the basic housing (See at least Rose Paragraph 0233 and Figure 34, the palm includes a plurality of linear sensor arrays), the microprocessor is configured to simultaneously merge output signals of the at least two sensors to form a merged signal (See at least Rose Paragraphs 0366-0367, the signals from each sensor groups are combined by the multiplexer; See at least Rose Paragraph 0142, the processing unit, which comprises a microprocessor, controls the multiplexer) and to identify information about an identification of the linear, gripping, clamping, rotary or swiveling device or of the linear, gripping, clamping, rotary or swiveling element depending on the merged signal (See at least Rose Paragraphs 0366-0368, the signals identify the linear and rotational displacement of the linear, gripping, clamping, rotary or swiveling device, which is interpreted as information about an identification, and the merged signal is processed by the microprocessor).
	Rose fails to teach the linear, gripping, clamping, rotary, or swiveling element is…detachably arranged on the basic housing, 
	However, Ikebe teaches this limitation (See at least Ikebe Paragraph 0143, the hand, which is interpreted as a linear, gripping, clamping, rotary or swiveling element, is attachable to the hand section, which is interpreted as a basic housing). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Rose with Ikebe to have a detachable element on the housing. The linear, gripping, clamping, rotary or swiveling element is used to grasps target objects (See at least Ikebe Paragraph 0097, the hand is used to grasp the workpiece). Having the element be detachable/attachable, allows the user to attach the appropriate linear, gripping, clamping, rotary or swiveling element on the housing based on the operation being performed. It would also allow a user to replace a worn out or malfunctioning linear, gripping, clamping, rotary or swiveling element without requiring a whole new linear, gripping, clamping, rotary or swiveling device, which would save money and extend the life of the device. 

Regarding Claim 2, Rose discloses the microprocessor is configured to determine an operating status of the linear, gripping, clamping, rotary or swiveling device depending on the merged signal (See at least Rose Paragraphs 0366-0368, the signals from the sensors are merged and processed by the microprocessor; See at least Rose Paragraph 0088 and 0364, the merged signal indicates the displacement of the actuators of the device, which is interpreted as the operating status).

	Regarding Claim 3, Rose discloses the microprocessor is configured to determine, depending on the merged signal, a displacement position of an actuator (See at least Rose Paragraphs 0366-0367, the signals identify the linear and rotational displacement of the linear, gripping, clamping, rotary or swiveling device; See at least Rose Paragraphs 0087-0088, the displacement is caused by linear and rotational actuators), in particular at least one basic jaw displaceably arranged on the basic housing or a rotary position of at least one rotary table rotatably arranged on the basic housing (See at least Rose Paragraphs 0087-0088, the displacement is caused by linear and rotational actuators).

	Regarding Claim 6, Rose discloses the microprocessor is configured to calibrate the linear, gripping, clamping, rotary or swiveling element depending on the information about the identification (See at least Rose Paragraph 0123, the gripping, clamping, rotary or swiveling element is calibrated using the measured displacement). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Ikebe and in further view of Challoner (US 20030178964 A1) (Hereinafter referred to as Challoner)

Regarding Claim 4, Rose discloses the at least two sensors comprises at least one of a magnetic field sensor, an acceleration sensor, and a gyro sensor that are arranged on the basic housing (See at least Rose Paragraph 0282-0283, the skeleton system, which is interpreted as part of the basic housing since the skeleton system has hands, has a gyroscope). 
Even though Rose discloses a gyroscope and calibrating sensors (See at least Rose Paragraph 0096, each sensor cell is calibrated), modified Rose fails to explicitly disclose calibrate the magnetic field sensor, the acceleration sensor, or the gyro sensor depending on the merged signal.
However, Challoner teaches this limitation (See at least Challoner Paragraph 0021 signals from the imu and mems gyro are combined to calibrate the inertial sensors; Inertial sensors have a gyroscope and accelerometer). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Rose with Challoner to calibrate the gyro sensor. By calibrating the sensor using a merged signal, the biases of the sensors can be eliminated (See at least Challoner Paragraph 0021), which will lead to the sensors being more accurate and reliable. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Challoner

Regarding Claim 14, Rose discloses arranging a magnetic field sensor, an acceleration sensor, and/or a gyro sensor arranged on the basic housing (See at least Rose Paragraph 0282-0283, the skeleton system, which is interpreted as part of the basic housing since the skeleton system has hands, has a gyroscope). 
Even though Rose discloses a gyroscope and calibrating sensors (See at least Rose Paragraph 0096, each sensor cell is calibrated), Rose fails to explicitly disclose calibrating the magnetic field sensor, the acceleration sensor, or the gyro sensor depending on the merged signal.
However, Challoner teaches this limitation (See at least Challoner Paragraph 0021 signals from the imu and mems gyro are combined to calibrate the inertial sensors; Inertial sensors have a gyroscope and accelerometer). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Rose with Challoner to calibrate the gyro sensor. By calibrating the sensor using a merged signal, the biases of the sensors can be eliminated (See at least Challoner Paragraph 0021), which will lead to the sensors being more accurate and reliable. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Ikebe and in further view of Koenig et al (US 20180079090 A1) (Hereinafter referred to as Koenig)

Regarding Claim 7, modified Rose fails to disclose a magnet arranged on the basic housing which can be displaced relative to the basic housing, current position of the magnet relative to the basic housing depending on the operating status of the linear, gripping, clamping, rotary or swiveling device and the microprocessor is further configured to determine information about the operating status depending on a detected current position of the magnet relative to the basic housing. 
However, Koenig teaches a magnet which can be displaced relative to the basic housing is arranged on the basic housing (See at least Paragraph 0082 and Figures 10c-10g, the magnet is part of the actuator system in the joints, which are part of the housing, and the magnet can change positions) a current position of the magnet relative to the basic housing depending on the operating status of the linear, gripping, clamping, rotary or swiveling device (See at least Koenig Paragraph 0082, the position of the magnet is dependent on the brake off mode, which is interpreted as the operating status) and the microprocessor being designed to determine information about the operating status depending on a detected current position of the magnet relative to the basic housing (See at least Koenig Paragraph 0082, the status sensor determines if the robot is in brake off mode based on the position of the magnet).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Rose with Koenig to determine the operating status based on the position of the magnet. The position of the magnet changes with respect to different operating statuses (See at least Koenig Paragraph 0082, the magnet goes to its corresponding position in brake off mode). By determining where the magnet is, one can determine what the operating status of the device is and react accordingly, which increases the operability of the device. 

Regarding Claim 8, modified Rose fails to disclose a soft magnetic element arranged on the basic housing which can be displaced relative to the basic housing, current position of the soft magnetic element relative to the basic housing depending on the operating status of the linear, gripping, clamping, rotary or swiveling device and the microprocessor is configured to determine information about the operating status depending on a detected current position of the soft magnetic element relative to the basic housing. 
However, Koenig teaches a soft magnetic element which can be displaced relative to the basic housing is arranged on the basic housing (See at least Paragraph 0082 and Figures 10c-10g, the magnet is part of the actuator system in the joints, which are part of the housing, and the magnet can change positions; See at least Koenig Paragraphs 0087-0089, the magnetic latch being engaged and disengaged is interpreted as the magnet being soft) a current position of the soft magnetic element relative to the basic housing depending on the operating status of the linear, gripping, clamping, rotary or swiveling device (See at least Koenig Paragraph 0082, the position of the magnet is dependent on the brake off mode, which is interpreted as the operating status) and the microprocessor being designed to determine information about the operating status depending on a detected current position of the soft magnetic element relative to the basic housing (See at least Koenig Paragraph 0082, the status sensor determines if the robot is in brake off mode based on the position of the magnet).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Rose with Koenig to determine the operating status based on the position of the soft magnetic element. The position of the magnet changes with respect to different operating statuses (See at least Koenig Paragraph 0082, the magnet goes to its corresponding position in brake off mode). By determining where the magnet is, one can determine what the operating status of the device is and react accordingly, which increases the operability of the device. 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Koenig 

Regarding Claim 17, Rose fails to disclose detecting a current position of a magnet, which magnet is arranged on the basic housing so as to be displaceable relative to the basic housing, wherein the position of the magnet relative to the basic housing depends on the operating status of the linear, gripping, clamping, rotary or swiveling device and the method comprising the further step of detecting a current position of the magnet and determining information about the operating status depending on the detected current position of the magnet relative to the basic housing. 
However, Koenig teaches detecting a current position of a magnet (See at least Koenig Paragraph 0082, the status sensor determines if the robot is in brake off mode based on the position of the magnet), which magnet is arranged on the basic housing so as to be displaceable relative to the basic housing (See at least Paragraph 0082 and Figures 10c-10g, the magnet is part of the actuator system in the joints, which are part of the housing, and the magnet can change positions), wherein the position of the magnet relative to the basic housing depends on the operating status of the linear, gripping, clamping, rotary or swiveling device (See at least Koenig Paragraph 0082, the position of the magnet is dependent on the brake off mode, which is interpreted as the operating status)  and the method comprising the further step of detecting a current position of the magnet (See at least Koenig Paragraph 0082, the status sensor determines if the robot is in brake off mode based on the position of the magnet) and determining information about the operating status depending on the detected current position of the magnet relative to the basic housing (See at least Koenig Paragraph 0082, the status sensor determines if the robot is in brake off mode based on the position of the magnet).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Rose with Koenig to determine the operating status based on the position of the magnet. The position of the magnet changes with respect to different operating statuses (See at least Koenig Paragraph 0082, the magnet goes to its corresponding position in brake off mode). By determining where the magnet is, one can determine what the operating status of the device is and react accordingly, which increases the operability of the device. 

Regarding Claim 18, Rose fails to disclose detecting a current position of a soft magnetic element, which soft magnetic element is arranged on the basic housing so as to be displaceable relative to the basic housing, wherein the position of the soft magnetic element relative to the basic housing depends on the operating status of the linear, gripping, clamping, rotary or swiveling device and the method comprising the further step of detecting a current position of the magnet and determining information about the operating status being determined depending on the detected current position of the soft magnetic element relative to the basic housing. 
However, Koenig teaches detecting a current position of a soft magnetic element (See at least Koenig Paragraph 0082, the status sensor determines if the robot is in brake off mode based on the position of the magnet; See at least Koenig Paragraphs 0087-0089, the magnetic latch being engaged and disengaged is interpreted as the magnet being soft), which soft magnetic element is arranged on the basic housing so as to be displaceable relative to the basic housing (See at least Paragraph 0082 and Figures 10c-10g, the magnet is part of the actuator system in the joints, which are part of the housing, and the magnet can change positions), and the position of the soft magnetic element relative to the basic housing depends on the operating status of the linear, gripping, clamping, rotary or swiveling device (See at least Koenig Paragraph 0082, the position of the magnet is dependent on the brake off mode, which is interpreted as the operating status)  and the method comprising the further step of detecting a current position of the magnet (See at least Koenig Paragraph 0082, the status sensor determines if the robot is in brake off mode based on the position of the magnet) and determining information about the operating status being determined depending on the detected current position of the magnet relative to the basic housing (See at least Koenig Paragraph 0082, the status sensor determines if the robot is in brake off mode based on the position of the magnet).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Rose with Koenig to determine the operating status based on the position of the soft magnetic element. The position of the magnet changes with respect to different operating statuses (See at least Koenig Paragraph 0082, the magnet goes to its corresponding position in brake off mode). By determining where the magnet is, one can determine what the operating status of the device is and react accordingly, which increases the operability of the device. 

 Claims 9-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Ikebe and in further view of Preisinger et al (US 20180354130 A1) (Hereinafter referred to as Preisinger)

Regarding Claim 9, modified Rose fails to disclose a magnetic field sensor configured to detect information about a current magnetic field strength, the microprocessor configured to determine information about the current location of the linear, gripping, clamping, rotary, or swiveling device depending on the detected current magnetic field strength. 
However, Preisinger teaches this limitation (See at least Preisinger Paragraph 0053, a magnetic field sensor is used to detect the surrounding; See at least Preisinger Paragraph 0095 and Figure 3, the magnetic field sensor is used to determine the distance of the linear, gripping, clamping, rotary, or swiveling device from other objects, which is interpreted as current position information). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Rose with Preisinger to have a magnetic field sensor to determine current location information. Magnetic field sensors can improve the precision or correct the drift of other sensors (See at least Preisinger Paragraph 0069). Magnetic field sensors can also be used to detect the distance of other objects in the surrounding (See at least Preisinger Paragraph 0095). This would increase the operability of the device because the device can detect other objects in the surrounding, determine their distance relative to the device, and react accordingly. 

Regarding Claim 10, modified Rose fails to disclose a transmitting apparatus and/or a receiving apparatus arranged on the basic housing, the apparatus is configured for wired or wireless transmission of information the microprocessor further configured to transmit information about the operating status, information about the merged signal or information about the identification via the transmitting apparatus and/or the microprocessor being configured to receive information about a functionality of the linear, gripping, clamping, rotary or swiveling device via the receiving apparatus and to configure the operating status depending on the information about the functionality.
However, Preisinger teaches a transmitting apparatus and/or a receiving apparatus arranged on the basic housing, the apparatus is designed for wired or wireless transmission of information (See at least Preisinger Paragraphs 0060-0061 and Figure 1, the control device, which is on the robot. can communicate (transmit and/or receive information) wirelessly or through wired connection), the microprocessor further configured to transmit information about the operating status, information about the merged signal or information about the identification via the transmitting apparatus and/or the microprocessor being configured to receive information about a functionality of the linear, gripping, clamping, rotary or swiveling device via the receiving apparatus and to configure the operating status depending on the information about the functionality (See at least Preisinger Paragraphs 0057-0058, the control device receives information of the functionality of the device via the sensor system and operates the robot accordingly).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Rose with Preisinger to have the microprocessor receive information about the functionality and to configure the operating status depending on the information. Having a processor that can receive information allows the processor to obtain sensor signals which can be acceleration or angle values, or position and orientation data (See at least Preisinger Paragraphs 0057-0058). By allowing the processor to have access to specific information related to the operating status of the device, one can increase the efficiency of the device by using the information obtained by sensors to operate the device accordingly. 

Regarding Claim 21, Rose discloses …the linear, gripping, clamping, rotary or swiveling device (See at least Rose Paragraph 0091, the gripping system that has linear or radial actuators is interpreted as a linear, gripping, clamping, rotary or swiveling device) comprises a microprocessor (See at least Rose Paragraph 0072) and a basic housing (See at least Rose Paragraph 0233 and Figure 34, the palm is interpreted as a basic housing)… and at least two sensors being arranged on the basic housing (See at least Rose Paragraph 0233 and Figure 34, the palm includes a plurality of linear sensor arrays) wherein the microprocessor is configured to simultaneously merge output signals of the at least two sensors to form a merged signal (See at least Rose Paragraphs 0366-0367, the signals from each sensor groups are combined by the multiplexer; See at least Rose Paragraph 0142, the processing unit, which comprises a microprocessor, controls the multiplexer) and to identify information about an identification of the linear, gripping, clamping, rotary or swiveling device or of the linear, gripping, clamping, rotary or swiveling element depending on the merged signal (See at least Rose Paragraphs 0366-0368, the signals identify the linear and rotational displacement of the linear, gripping, clamping, rotary or swiveling device, which is interpreted as information about an identification, and the merged signal is processed by the microprocessor).
Rose fails to teach a linear, gripping, clamping, rotary, or swiveling element detachably arranged on the basic housing, 
	However, Ikebe teaches this limitation (See at least Ikebe Paragraph 0143, the hand, which is interpreted as a linear, gripping, clamping, rotary or swiveling element, is attachable to the hand section, which is interpreted as a basic housing). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Rose with Ikebe to have a detachable element on the housing. The linear, gripping, clamping, rotary or swiveling element is used to grasps target objects (See at least Ikebe Paragraph 0097, the hand is used to grasp the workpiece). Having the element be detachable/attachable, allows the user to attach the appropriate linear, gripping, clamping, rotary or swiveling element on the housing based on the operation being performed. It would also allow a user to replace a worn out or malfunctioning linear, gripping, clamping, rotary or swiveling element without requiring a whole new linear, gripping, clamping, rotary or swiveling device, which would save money and extend the life of the device. 
Modified Rose fails to disclose unit for evaluating or adjusting an operating status of a linear, gripping, clamping, rotary or swiveling device …wherein the unit is configured to receive information about an operating status, information about a merged signal or information about an identification of the linear, gripping, clamping, rotary or swiveling device in a wired or wireless manner, and/or the unit being configured to transmit information about a functionality of the linear, gripping, clamping, rotary or swiveling device in a wired or wireless manner in order to configure the operating status of the linear, gripping, clamping, rotary or swiveling device depending on the information about the functionality. 
However, Preisinger teaches a unit for evaluating or adjusting an operating status of a linear, gripping, clamping, rotary or swiveling device (See at least Preisinger Paragraph 0048, the handheld terminal is interpreted as the unit)…wherein the unit is configured to receive information about an operating status, information about a merged signal or information about an identification of the linear, gripping, clamping, rotary or swiveling device in a wired or wireless manner, and/or the unit being configured to transmit information about a functionality of the linear, gripping, clamping, rotary or swiveling device in a wired or wireless manner in order to configure the operating status of the linear, gripping, clamping, rotary or swiveling device depending on the information about the functionality (See at least Preisinger Paragraphs 0048 and 0057-0058, information of the movement setting means is transmitted to the control device which can be done by the handheld terminal). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Rose with Preisinger to have the unit transmit information about the functionality and to configure the operating status depending on the information. Having a unit that can transmit information allows the device to obtain information which can be acceleration or angle values, or position and orientation data (See at least Preisinger Paragraphs 0057-0058). By allowing the device to have access to specific information related to the operating status of the device, one can increase the efficiency of the device by using the information transmitted by the unit, to operate the device accordingly. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Preisinger

Regarding Claim 19, Rose fails to disclose detecting information about a current magnetic field strength, and determining information about a current location of the linear, gripping, clamping, rotary, or swiveling device, wherein the information about the current location depends on the detected current magnetic field strength. 
However, Preisinger teaches this limitation (See at least Preisinger Paragraph 0053, a magnetic field sensor is used to detect the surrounding; See at least Preisinger Paragraph 0095 and Figure 3, the magnetic field sensor is used to determine the distance of the linear, gripping, clamping, rotary, or swiveling device from other objects, which is interpreted as current location information). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Rose with Preisinger to have a magnetic field sensor to determine current location information. Magnetic field sensors can improve the precision or correct the drift of other sensors (See at least Preisinger Paragraph 0069). Magnetic field sensors can also be used to detect the distance of other objects in the surrounding (See at least Preisinger Paragraph 0095). This would increase the operability of the device because the device can detect other objects in the surrounding, determine their distance relative to the device, and react accordingly. 

Regarding Claim 20, Rose fails to disclose transmitting information about the operating status, information about the merged signal or information about the identification in a wired or wireless manner and/or information about a functionality of the linear, gripping, clamping, rotary or swiveling device being received in a wired or wireless manner and the operating status being configured depending on the information about the functionality.
However, Preisinger teaches transmitting information about the operating status, information about the merged signal or information about the identification in a wired or wireless manner and/or information about a functionality of the linear, gripping, clamping, rotary or swiveling device being received in a wired or wireless manner and the operating status being configured depending on the information about the functionality  (See at least Preisinger Paragraphs 0057-0058, the control device receives information of the functionality of the device via the sensor system and operates the robot accordingly).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Rose with Preisinger to receive information about the functionality and to configure the operating status depending on the information. Having a processor that can receive information allows the processor to obtain sensor signals which can be acceleration or angle values, or position and orientation data (See at least Preisinger Paragraphs 0057-0058). By allowing the processor to have access to specific information related to the operating status of the device, one can increase the efficiency of the device by using the information obtained by sensors to operate the device accordingly. 

Response to Arguments
Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive. Applicant argues that the Rose fails to disclose both signals being merged simultaneously because only one of the plurality of input lines of the multiplexer is connected to the single output line of the multiplexer, and hence, no signals are ever merged. However, as shown in Paragraph 0367 and Figure 56, multiplexers 5652, 5654, and 5656 have multiple input lines from the sensors, and one output line. 

    PNG
    media_image1.png
    588
    729
    media_image1.png
    Greyscale

The signals from each sensor group, which contains a plurality of inputs from a plurality of sensors, are combined in the multiplexer to output one signal. When the signals are combined, they would be combined simultaneously because when you combine a plurality of signals into one signal, the signals are combined at the same time so that the multiplexer can output the combined signal. Therefore, claims 1, 11, and 21 still stand rejected. 
	Regarding the 112 rejections, claims 4, 6, 14 and 16 are still rejected under 112 because they have not been amended. Claim 18 is also rejected under 112 due to the phrase “the magnet” being unclear if applicant is referring to the soft magnetic element or a new magnet that is different from the soft magnetic element. There is no confusion between the “current position” of the magnet in claims 7-8 and 17-18, and the “current location” in claims 9 and 19 as examiner has used a different reference to reject claims 9 and 19 from claims 7-8 and 17-18. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664